Citation Nr: 0526825	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  99-20 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected low back disorder prior to July 
19, 2002, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  By an 
August 1999 rating decision, the RO denied service connection 
for a skin disorder as well as a rating in excess of 10 
percent for the service-connected low back disorder.  A 20 
percent rating was subsequently assigned for the back 
disorder by a November 2002 rating decision, effective July 
19, 2002.  By a July 2004 rating decision, the RO, among 
other things, denied service connection for hepatitis C.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in June 2005, a 
transcript of which is of record.

The record reflects that the veteran also perfected an appeal 
on the issue of entitlement to service connection for chronic 
lymphocytic leukemia.  However, he withdrew this issue from 
appeal at the June 2005 hearing.  See 38 C.F.R. § 20.204.

The veteran's low back and skin disorder claims were 
previously before the Board in April 2001, at which time 
these issues were remanded for additional development.  As a 
preliminary matter, the Board finds that the remand 
directives for the low back disorder have been substantially 
complied with, and, as such, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268.  
However, for the reasons detailed in the REMAND portion of 
the decision below, additional development is still required 
regarding the skin disorder claim as well as the hepatitis C 
claim.  Accordingly, these issues will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
with respect to the low back claim has been completed.

2.  The record consistently shows that the veteran's service-
connected low back disorder is manifested by painful motion.

3.  The competent medical evidence does not reflect that the 
veteran's service-connected low back disorder has ever been 
manifested by ankylosis.

4.  Prior to July 19, 2002, the record does not reflect that 
the veteran's service-connected low back disorder was 
manifest by moderate limitation of motion; nor muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position; nor moderate symptoms of 
intervertebral disc syndrome with recurring attacks.

5.  As of and since July 19, 2002, the competent medical 
evidence does not reflect that the service-connected low back 
disorder has been manifest by severe limitation of motion; 
nor forward flexion of the thoracolumbar spine limited to 30 
degrees or less; nor severe lumbosacral strain with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion; nor severe 
symptoms of intervertebral disc syndrome, with recurring 
attacks and intermittent relief; nor incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected low back disorder prior to July 
19, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400. 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292-5295 (2002).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder as of and since 
July 19, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400. 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-
5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

Here, the rating decision which is the subject of the appeal 
on the low back claim was promulgated prior to the November 
9, 2000, enactment of the VCAA.  Nevertheless, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in July 2001 
and June 2002 which specifically noted the low back claim, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
additional evidence that was relevant to the case.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the September 1999 Statement of the 
Case (SOC), and multiple Supplemental Statements of the Case 
(SSOCs) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the June 2005 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded several examinations 
which evaluated the severity of his service-connected low 
back disorder.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's low back disorder, then identified as Reiter's 
syndrome, by a May 1972 rating decision.  An initial 10 
percent rating was assigned, effective February 11, 1972.  
The service-connected disability is currently identified as 
low back disorder (with history of mild disc protrusion, L4-
5) with diffuse polyarthralgia.

The veteran initiated his current increased rating claim in 
April 1999, and various medical records were added to the 
file which, among other things, reflect treatment and 
evaluation for back problems including multiple VA medical 
examinations.  For example, he underwent a VA spine 
examination in June 1999 at which he summarized the history 
of his low back disorder.  Regarding current symptomatology, 
he complained of daily chronic back pain located across the 
lower back region with occasional radiation into the left leg 
all the way to the ankles.  He also reported intermittent 
tingling of his left toes.  He felt stiff in the morning and 
reported that it took him several hours to loosen up.  In 
addition, he reported that his legs felt week; that his back 
pain flared up with any prolonged sitting, walking, or 
standing; that avoiding these activities helped to prevent 
the pain from significantly flaring up; and that he took 
Tylenol as needed which was quite helpful in helping his back 
pain.  He did not use any type of cane or brace, and not had 
any surgery on his back.  However, he did occasionally 
perform some back stretches.  Further, he reported that he 
worked full-time as a cabinetmaker.  Although he did not 
report specific limitation of motion or problems working with 
his job because of his back, he did report that he was quite 
careful in terms of lifting in order to protect his back from 
becoming exacerbated with more pain.  Moreover, he reported 
weakness in the left, but denied a complaint of specific 
fatigability or lack of endurance.

On examination, the range of motion for the lumbosacral spine 
was as follows: forward flexion was full at 90 degrees; 
extension was to 20 degrees; and side bending and rotation 
was 45 degrees.  Further, it was noted that the veteran 
performed these range of motion requests with ease.  However, 
he did report some increased discomfort across the lower back 
region, particularly with forward flexion and side bending.  
He was found to have normal strength in the bilateral lower 
extremity for all muscle groups.  Sensation was found to be 
intact for light touch and pinprick in bilateral lower 
extremity.  There was no increased tone.  Reflexes were found 
to be 2+ in bilateral lower extremities.  Toes were down-
going bilaterally.  Moreover, it was noted that he ambulated 
with a  normal heel-to-toe type gait pattern without 
deviation.  He was also able to perform a partial squat, and 
to stand on his toes and heels with ease.  

Based on the foregoing, the examiner diagnosed chronic 
lumbosacral strain first diagnosed while in the service with 
chronic pain with minimal loss of range of motion.  The 
examiner also noted that X-rays from 1993 showed mild 
degenerative changes, and that repeat X-rays had been 
ordered.

In accord with the Board's remand directives, the veteran 
underwent a new VA spine examination in August 2001.  At this 
examiner, he complained of pain in the hands, elbows, 
shoulders, knees, feet, neck, and lower back; he reported 
that he had pain all over the body.  He also reported that he 
had worked as a cabinet maker for more than 20 years, 
although he had lost a few jobs because of his chronic pain 
in the joint.  Further, he reported that he had more pain and 
stiffness in the morning which required him to roll out of 
bed in the morning.  Additionally, he had more pain and 
stiffness during the winter time or in humid weather.  He 
usually took 2 Advil tablets once a day, and sometimes twice, 
for pain and stiffness.  Moreover, he reported that he 
occasionally missed work because of the pain and stiffness.

On examination, the veteran was found to be healthy-looking, 
and in no acute distress.  Range of motion testing was 
conducted on his cervical spine, shoulders, elbows, and 
thumb.  With respect to his back, it was noted that truncal 
movement showed flexion and extension were normal in ranges 
with some tightness and stiffness felt toward the end of the 
flexion.  Side bending movement was limited to 26 degrees 
toward the left, and 34 degrees toward the right with pain at 
the end in the lower back.  It was noted that side bending 
should be possible to 45 degrees in each direction.  It was 
also stated that side bending was limited to 24 degrees 
toward the right with some pain in the lower back, but that 
left lateral bending was normal in range.  Further, it was 
noted that rotational movement should be allowed to 30 
degrees in each direction.  There was no tenderness on 
palpatory examination in the back and cervical area, 
paraspinal muscles.  Goldthwaite's test was performed which 
showed pain in the lower back at about 80 degrees elevation 
of the leg bilaterally after lumbar movement which was noted 
as being noticeable and palpable.  It was noted that this 
test proponent indicated that the pain was from the 
sacroiliac or lumbosacral area.  There was no weakened 
movement found on examination.  Moreover, when asked to do 
repetitive trunk forward bending and flexion exercise, the 
veteran did several repetitions without difficulty, although 
he indicated that he might get some pain.  

The examiner commented that he did not have any objective 
sign indicating the veteran's pain such as tenderness, or 
guarding, or erythema, or increased warmth 
in the indicated joint.  Therefore, opinion could be only 
based on subjective symptoms.  Accordingly, it was possible 
he might have some low endurance in terms of work capability, 
particularly for strenuous activities due to pain and 
stiffness complaints.  In addition, examiner stated that he 
could not determine how much additional range of motion the 
veteran would lose for the same reason.

The veteran subsequently underwent a VA neurologic 
examination in June 2002, at which it was noted, in part, 
that X-rays of the lumbosacral spine from 1999 indicated 
"mild degenerative changes," as well as osteophytes 
involving L3-5 which were unchanged from previous X-rays of 
April 1993.  In terms of his functional state, it was noted 
that he continued to work as a cabinet maker, and that he was 
able to jog up to about a half-a-mile without any pain or 
discomfort by his report.  On examination, his vital sings 
were normal, and he was found to be alert, pleasant, 
cooperative, and healthy appearing.  General examination was 
within normal limits.  He had intact straight leg raising 
bilaterally up to 80 degrees.  He did not display pain or 
discomfort when performing maneuvers that put the lumbosacral 
spine under stress.  For instance, he could easily take his 
shoes off, bend forwards, sit in a chair and arise without 
difficulty, as well as ambulate freely, etc.  Further, there 
was no tenderness to percussion of the spine.  His muscle 
strength was found to be intact in both legs.  Reflexes were 
physiologic, including ankle jerks.  Sensory examination was 
within normal limits.  Based on the foregoing, the examiner 
concluded that the veteran complained of chronic low back 
pain with intermittent flare-ups; that he was known to have 
osteophytes at several lumbar levels, which had remained 
unchanged since 1993; and that he did not have any evidence 
for an active lumbosacral radiculopathy at this time.

The veteran underwent a new VA spine examination in July 
2002, at which the examiner noted that the medical record, 
including the claims file, had been reviewed.  It was noted, 
in part, that the veteran had a history of multiple joint 
pain during the military service, and that an extensive work-
up did not show a conclusive diagnosis but a tentative 
diagnosis of Reiter's syndrome.  His in-service complaints, 
including back problems, was also summarized.  Regarding 
current symptomatology, he complained of pain in the joint of 
the ankles, lower back, and hands.  He reported that he 
usually took Tylenol to help him sleep, to control the pain, 
and that he sometimes took over-the-counter medications such 
as Advil or Tylenol 2 to 3 times per day.  Although he took 
prescription medication in the past, he was afraid to take it 
for fear of side effects.  Moreover, he reported that there 
was pain all the time, with some days worse than others, with 
precipitating factors such as cold weather and increased 
activity.  He did not use any brace at the time of this 
examination, and denied back surgery.  Further, he reported 
that he worked full-time as a cabinet maker, and had worked 
in this capacity for 23 years.

On examination, the veteran's back showed no scoliosis, no 
listing, and no tenderness.  However, there was increased 
thoracic kyphosis.  Trunk forward bending started to be 
painful at 60 degrees, but was possible to 90 degrees with 
pain and bracing with some weakened movement.  Hyperextension 
was possible to 30 degrees with pain at the end.  Left side 
bending was limited to 14 degrees with severe pain toward the 
end.  Right side bending was limited to 16 degrees.  
Rotational movement was limited to 24 degrees to the left, 
and 30 degrees to the right with pain at the end.  It was 
noted that normal flexion should be to 90 degrees, 
hyperextension to 30 degrees, lateral bending to 30 degrees, 
and rotational movement to 45 degrees.  Ankle range of 
motions were within normal limits with some discomfort toward 
end in inversion and eversion.  Moreover, there was no 
listing of the whole spine.  Goldthwaite's sign was negative.  
There was no muscle spasm on extreme forward bending, but he 
did use bracing with hands and arm on the thigh to support 
this movement which the examiner believed reflected some 
weakness of the back.  

The examiner reiterated that there was some limitation of 
back movement with pain at end, especially side-bending.  In 
addition, there was some protected guarded movement in side 
bending which was very painful and limited.  The examiner 
opined that the veteran was likely to experience additional 
loss of range of motion of the lumbar spine due to weakness 
or pain after repetitive use of his back during flare-up.  
Nevertheless, the examiner stated that he could not determine 
the exact additional loss of range of motion due to the fact 
that he would not be there to see the veteran.  It was 
indicated that the flare-ups would be especially significant 
during bad weather or cold weather.  Findings were also made 
of the ankles and hands on this examination.  

In October 2003, the veteran underwent a new VA spine 
examination conducted by the same examiner as in August 2001 
and July 2002.  At this examination, the veteran reported, in 
part, that sometimes he could not move his back if he did 
heavy lifting or heavy work or was long-standing.  He also 
complained that he lost a lot of "drops" and missed work as 
a cabinet maker due to back pain.  Further, this back pain 
and difficulty with work set him on anxiety status at times.  
He had just started a business as a cabinet maker, working 
about 25 to 30 hours per week.  However, he reported that he 
had not been able to work last year due to medical follow-up 
and chronic low back pain.  Additionally, he reported that he 
had flare-ups about twice a week, lasting from 1 to 2 days.  
Moreover, during flare-ups, he could not do many activities 
and his functional impairment was severe.  He also described 
his current symptomatology, and indicated he had been 
bedridden over the Labor Day weekend due to his back 
problems.

On examination, the posture of the veteran's back showed no 
gross abnormality.  However, there was tenderness in the 
bilateral lumbar paraspinal muscles, more on the right than 
the left.  Although the examiner stated that trunk flexion 
was limited to "6" degrees with pain at the end, he 
reported in a January 2004 addendum that the correct range of 
motion was 60 degrees not 6.  Hyperflexion was possible to 
normal range.  Side-bending was limited to 15 degrees 
bilaterally with pain at the right waist level on right side 
bending and pain on the left waist level on left side bending 
of the trunk.  Rotational movement was limited to 26 degrees 
on the left, and to 32 degrees in the right with pain in the 
right lower back.  Neurological examination showed intact 
deep tendon reflexes in the ankles and right knee compared to 
a sluggish 1+ knee deep tendon reflex.  Other areas had 2+ 
deep tendon reflexes.  Straight-leg raising test was limited 
to 80 degrees on the left with pain in the lower back and 
hamstring area.  Further, there was slight atrophy of the 
left thigh compared to the right thing.  It was also noted 
that the veteran complained of some left knee swelling or 
bruise color change at times.  

Sensory examination reflected that there was decreased 
pinprick sensation in the left lower extremity in nonspecific 
pattern.  Also, the veteran was able to walk on heel and 
forefeet, and was able to squat without much difficulty.  The 
strength test did show slight weakness of the left 
quadriceps, but the clinical significance of this was 
uncertain.  Moreover, it was noted that the veteran was able 
to do 10 repetitions of his trunk flexion and extension 
exercises within pain-free range with difficulty.

X-rays taken of the lumbosacral spine in conjunction with 
this examination revealed degenerative disc disease at the 
L1-2 level with moderate narrowing of the disc space, as well 
as spur formation.  Mild degenerative disc disease was also 
noted at the L2-3 and L5-S1 levels.  However, there was 
normal alignment of the posterior elements.  There was no 
evidence of spondylolisthesis, and no gross evidence of 
spondylolysis.  The sacroiliac joints were well maintained.

Based on the foregoing, the examiner concluded that the 
veteran had degenerative joint disease of the lumbar spine 
with history of hyperextension injury and radicular symptoms 
in the left leg, particularly with sluggish left knee deep 
tendon reflexes compared to other area of deep tendon 
reflexes in the lower extremities.  Further, it was noted 
that he had nonspecific decreased pinprick sensation in then 
left leg which might be related to the chronic strain in the 
back and/or radiculitis in the lumbar spinal nerves.  The 
examiner also emphasized that there was slight weakness of 
left quadriceps and slight atrophy, and that the clinical 
significance of this was uncertain because it might be due to 
chronic left knee pain from arthralgia having limitation in 
the use of the left knee as well.  However, the examiner 
opined that it was at least as likely as not that this left 
knee/thigh was related to the veteran's service-connected 
Reiter's syndrome.

Service connection was subsequently established for 
radiculitis of the left lower extremity by a February 2004 
rating decision.  

The veteran also provided testimony at his June 2005 
videoconference hearing regarding his in-service back 
problems, the treatment he had received for his service-
connected low back disorder, as well as the current 
symptomatology thereof.  He also testified that he did very 
little cabinetmaking anymore because it was strenuous.  For 
example, he would have to install them if needed and he had a 
problem holding his hands and arms up above his head for a 
long period of time, as well as a problem standing for a long 
period of time.  Moreover, he testified that he had periods 
where his flare-ups were so bad that he could not function, 
that he had been ordered to bedrest by his doctor, and that 
this occurred, collectively, about 3 months out of the year.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

The criteria for evaluating disabilities of the back were 
substantially revised during the pendency of this appeal.  
For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 for evaluating intervertebral disc syndrome were 
amended, effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  The newly enacted 
provisions of this section allow for intervertebral disc 
syndrome (preoperatively or postoperatively) to be evaluated 
based either on the total duration of incapacitating episodes 
over the past 12 months or by combining (under 38 C.F.R. § 
4.25) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  In addition, effective September 26, 2003, 
further changes have been made to the remaining criteria for 
evaluating spine disorders.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).  Thus, the amended criteria for evaluating spine 
disabilities is not applicable to the period prior to July 
19, 2002.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet nor nearly approximate the criteria for 
a rating in excess of 10 percent for his service-connected 
low back disorder prior to July 19, 2002, nor to a rating in 
excess of 20 percent thereafter.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the veteran's service-connected 
low back disorder is manifest by pain and resulting 
functional impairment, to include limitation of motion.  
However, even when taking into consideration his complaints 
of pain, the objective medical evidence does not reflect that 
that the limitation of motion was of such severity as to 
warrant higher ratings either before or since July 19, 2002.

Prior to July 19, 2002, the record indicates no more than 
slight limitation of motion.  For example, at the June 1999 
VA spine examination, even though he reported some increased 
discomfort across the lower back region on range of motion 
testing, his forward flexion was still found to be full at 90 
degrees; extension was to 20 degrees; and side bending and 
rotation was 45 degrees.  Moreover, it was noted that the 
veteran performed these range of motion requests with ease, 
and the examiner stated there was minimal loss of motion.  
Further, on the subsequent August 2001 VA spine examination 
the veteran's flexion and extension were normal in ranges 
with some tightness and stiffness felt toward the end of the 
flexion; while side bending movement was limited to 26 
degrees toward the left, and 34 degrees toward the right with 
pain at the end in the lower back.  These findings indicate 
no more than slight limitation of motion, which is consistent 
with the current 10 percent rating under Diagnostic Code 
5292; the record does not reflect moderate limitation of 
motion, even when taking into account his complaints of low 
back pain.

Regarding the period as of and since July 19, 2002, the 
record does not reflect that the service-connected low back 
disorder is manifest by severe limitation of motion, nor 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  In fact, both the July 2002 and October 2003 VA spine 
examinations reflect forward flexion was pain-free up to 60 
degrees, which is consistent with the current 20 percent 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  Further, the July 2002 VA spine 
examination also showed hyperextension was possible to 30 
degrees with pain at the end; left side bending was limited 
to 14 degrees with severe pain toward the end; right side 
bending was limited to 16 degrees; and that rotational 
movement was limited to 24 degrees to the left, and 30 
degrees to the right with pain at the end.  The subsequent 
October 2003 VA spine examination showed hyperflexion was 
possible to normal range; side-bending was limited to 15 
degrees bilaterally with pain at the right waist level on 
right side bending and pain on the left waist level on left 
side bending of the trunk; and that rotational movement was 
limited to 26 degrees on the left, and to 32 degrees in the 
right with pain in the right lower back.  These objective 
medical findings do not meet or nearly approximate the 
criteria for the criteria of severe limitation of motion 
necessary for a rating in excess of 20 percent under 
Diagnostic Code 5292.

The Board also notes that there is no indication that the 
service-connected low back disorder has ever been manifest by 
ankylosis.  Moreover, while he does have painful and limited 
motion, there is no indication that the lumbar spine is fixed 
in flexion, extension, or in a neutral position.  As such, he 
is not entitled to an increased rating on this basis either 
before or since July 19, 2002.

With respect to Diagnostic Code 5295, the Board notes that 
the above finding of painful motion is consistent with the 10 
percent rating that was in effect prior to July 19, 2002.  
Regarding the veteran's appeal for increased rating(s), the 
Board finds that, for the period prior to July 19, 2002, the 
competent medical evidence does not reflect that the service-
connected disability was manifest by muscle spasm on extreme 
forward bending, nor loss of lateral spine motion, 
unilateral, in a standing position.  There was no evidence of 
muscle spasm on either the June 1999 nor the August 2001 VA 
spine examinations.  Further, the August 2001 examination 
found there was no tenderness on palpatory examination in the 
back and cervical area, paraspinal muscles, and that there 
was no weakened movement found on examination.  The July 2002 
VA spine examination also found no tenderness.  More 
importantly, this examination specifically stated that there 
was no muscle spasm on extreme forward bending.  As such, he 
did not meet or nearly approximate the criteria for a rating 
in excess of 10 percent under Diagnostic Code 5295 prior to 
July 19, 2002.

In regard to the period as of and since July 19, 2002, the 
July 2002 VA spine examination specifically found that there 
was no listing of the whole spine, and that Goldthwaite's 
sign was negative.  Additionally, the range of motion 
findings on this examination and the subsequent October 2003 
VA spine examination does not indicate there was marked 
limitation of forward bending in a standing position, loss of 
lateral motion, nor abnormal mobility on forced motion.  
Thus, he does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent under Diagnostic Code 5295 
for this period.

With respect to Diagnostic Code 5293, the Board finds the 
evidence does not show that, prior to July 19, 2002, the 
service-connected low back disorder was manifest by moderate 
symptoms of intervertebral disc syndrome with recurring 
attacks.  Although the veteran did report flare-ups of pain, 
the June 1999 VA examiner noted that X-rays from 1993 only 
showed mild degenerative changes.  (Emphasis added).  
Similarly, the June 2002 VA neurologic examiner noted that X-
rays of the lumbosacral spine from 1999 indicated "mild 
degenerative changes," as well as osteophytes involving L3-5 
which were unchanged from previous X-rays of April 1993.  
This examiner also noted that the veteran did not have any 
evidence for an active lumbosacral radiculopathy at that 
time.  Thus, he did not meet or nearly approximate the 
criteria for a rating in excess of 10 percent under this Code 
prior to July 19, 2002.  

Regarding the period as of and since July 19, 2002, the Board 
notes that X-rays taken of the lumbosacral spine in 
conjunction with the October 2003 VA spine examination 
revealed degenerative disc disease at the L1-2 level with 
moderate narrowing of the disc space, as well as spur 
formation; and only mild degenerative disc disease at the L2-
3 and L5-S1 levels.  (Emphasis added).  Moreover, there was 
normal alignment of the posterior elements; no evidence of 
spondylolisthesis; no gross evidence of spondylolysis; and 
the sacroiliac joints were well maintained.  Accordingly, the 
Board finds that the service-connected low back disorder was 
not manifested by severe symptoms of intervertebral disc 
syndrome, with recurring attacks and intermittent relief.  
Consequently, the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 20 percent under 
Diagnostic Code 5293 for this period.

In regard to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board notes 
that despite the veteran's testimony to the contrary, a 
review of the medical evidence does not indicate that there 
has been any periods of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); 
see also 69 Fed. Reg. 32, 449 (June 10, 2004).  More 
importantly, the medical evidence does not reflect that he 
was ordered to bed rest by a physician due to incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Thus, he does not 
satisfy the Formula's criteria for a rating in excess of 20 
percent for the period as of and since July 19, 2002.

For the reasons stated above, the Board finds that, even when 
taking into consideration the veteran's complaints of pain, 
he does not meet or nearly approximate the criteria for a 
rating in excess of 10 percent for his service-connected low 
back disorder prior to July 19, 2002, nor to a rating in 
excess of 20 percent thereafter.  Simply put, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of low 
back pain which would warrant a schedular rating in excess of 
the 10 and 20 percent evaluations currently in effect.  See 
Deluca, supra.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board also concurs with the RO's determination that the 
veteran's service-connected low back disorder does not 
warrant consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  Nothing in the record indicates the 
veteran had back surgery during the appellate period.  In 
fact, he denied any back surgery at both the June 1999 and 
the July 2002 VA spine examinations.  Thus, the service-
connected disability has not resulted in frequent periods of 
hospitalization.  Moreover, the Board finds that the level of 
occupational impairment attributable to the low back disorder 
is adequately compensated by the schedular ratings current in 
effect for the appellate period.  The record indicates that 
he has worked as a cabinet maker throughout this period, even 
though he indicated that the amount of work he could do was 
limited due to his problems.  Further, he indicated that at 
his June 2005 hearing that he also had occupational 
impairment due to problems with his arms as well as his back.  
Consequently, the Board concludes that his low back disorder 
is not of such severity, in and of itself, as to constitute 
marked interference with employment.  Accordingly, this 
service-connected disability does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards


ORDER

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected low back disorder prior to July 
19, 2002, and to a rating in excess of 20 percent thereafter, 
is denied.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

With respect to his skin disorder claim, the veteran has 
contended, to include at his June 2005 hearing, that he 
developed skin problems during active service, and has had 
them ever since.  Specifically, he testified that he 
experienced skin problems every summer, although there were 
some years he would not get these problems.  He described the 
condition as started out as maybe 1 or 2 small blisters which 
would spread to his whole groin and sometimes up to his back 
within 2 or 3 days.  Further, he described the symptoms of 
these skin problems.

The Board notes that an April 1993 VA general medical 
examination diagnosed the veteran, in part, with history of 
tinea cruris in the summertime; that a June 1999 VA skin 
examination diagnosed epiderma phytosis, bilateral feet and 
toenails, as well as tinea cruris in the right groin with 
pigmentation from previous infections; and that an August 
2001 VA skin examination diagnosed epidermophytosis bilateral 
of the feet and toenails, with no groin rash at present.  No 
opinion was proffered on any of these examinations as to the 
etiology of the veteran's skin disorder.

The Board acknowledges that its April 2001 remand directives 
stated that the veteran was to be afforded a VA 
dermatological examination which addressed the etiology of 
his skin disorder, provided he submitted competent medical 
evidence of continuity of his skin disability post-service or 
evidence between any current skin disability and service, and 
that the RO concluded that an etiological opinion was not 
required as there was no such evidence.  However, the Board's 
remand also noted that the veteran's service medical records 
were not in the claims file, and directed the RO to obtain 
such records.  The veteran's service medical records are on 
file, and document in-service treatment for skin problems 
similar to what is shown by the post-service medical 
evidence.  

For example, the veteran's skin was clinically evaluated as 
normal on his August 1969 regular army examination, and he 
indicated that he had not experienced skin diseases on a 
concurrent Report of Medical History.  Records dated in 
October 1969 reflects complaints of a small blister on the 
dorsal right foot.  An October 1970 to February 1971 
hospitalization report noted, in part, that at the time of 
his admission he was essentially within normal limits with 
the exception of verruccus lesions on the penile frenulum.  
Subsequent records from August 1971 note that evaluation of 
the skin revealed small scales on both feet about the toes.  
Further, records from September 1971 note that a skin biopsy 
was performed, and that microscopic diagnosis was skin, with 
intradermal pustule, excision.  A November 1971 
hospitalization report noted that biopsy of hyperkeratotic 
buccal mucosal lesions had revealed focal keratoses, while 
skin biopsy revealed hyperkeratosis with intradermal pustule 
formation.  Based upon these, and other findings, a tentative 
diagnosis of Reiter's syndrome was made, for which the 
veteran was ultimately discharged from service.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  
As the record reflects treatment for similar skin problems 
both during and since service, the Board concludes that an 
etiological opinion is required in the instant case based 
upon both an examination of the veteran and a review of his 
claims file.  Therefore, this issue will be remanded for a 
new examination.

In regard to the hepatitis C claim, the Board notes the RO 
sent correspondence to the veteran in May 2004 which included 
a questionnaire as to various risk factors for this 
disability, including: intravenous drug use; intranasal 
cocaine use; high-risk sexual activity; hemodialysis; tattoos 
or body piercings; shared toothbrushes or razor blades; 
acupuncture with non-sterile needles; blood transfusion; and 
exposure to contaminated blood or fluids.  He subsequently 
responded in a November 2004 statement that he had 3 small 
tattoos, although it appears they were noted on his August 
1969 regular army examination; i.e., they were noted at the 
time of his entry into active service.  The Board also notes 
that the October 1970 to February 1972 in-service 
hospitalization report stated that liver function tests 
showed no abnormalities.  However, he asserted in both this 
statement, and at his June 2005 hearing, that his hepatitis C 
was due to air injection guns while on active duty.  He also 
indicated at his hearing that he was exposed to fellow 
soldiers' blood while engaged in combat in Vietnam.  In 
addition, the Board notes that his service medical records 
indicate that he was treated for gonorrhea during active 
service.

No medical examination has been accorded to the veteran to 
determine if there is a causal relationship between his 
purported risk factors, and his current diagnosis of 
hepatitis C.  Of particular importance to this case, 
especially his assertion at the June 2005 videoconference 
hearing that he was exposed to fellow soldiers' blood, is the 
fact that his service records reflect that he was a Rifleman 
while on active duty, and that he received the Combat Action 
Ribbon.  In short, the record supports a finding that he 
engaged in combat during active service.  The provisions of 
38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

In summary, there is evidence that the veteran was exposed to 
hepatitis C risk factors while on active duty, as well as 
before service by virtue of the fact that he had tattoos 
noted on his regular army examination.  Thus, the Board is of 
the opinion that an examination is necessary to address 
whether the current diagnosis of hepatitis C is casually 
related to active service.

Since the Board has determined that examinations are 
necessary regarding both the skin and hepatitis C claims, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 addresses the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

The Board further notes that the veteran's representative 
referred to several documents at the June 2005 hearing which 
were being submitted accompanied by a waiver for initial 
review by the agency of original jurisdiction.  This evidence 
included a lay statement from the veteran's spouse, as well 
as a lay statement from a close friend who was a registered 
nurse.  Further, the representative indicated he also had 
evidence which supported the veteran's contentions that he 
could have been exposed to hepatitis C by air jet injectors.  
However, no such evidence appears in the documents assembled 
for the Board's review.  Consequently, the Board finds that 
procedural due process requires that a remand is also 
necessary to try and obtain this evidence.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his skin 
disorder and hepatitis C.  After securing 
any necessary release, the RO should 
obtain those records not on file.

2.  The RO should also request the 
evidence referred to by the veteran's 
representative at the June 2005 
videoconference hearing, including the 
lay statement from the veteran's spouse, 
his friend, as well as any evidence which 
supports his contention that his 
hepatitis C may be due to in-service 
inoculation from air injector guns.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the etiology of his current 
skin disorder.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner must express an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not (50 percent 
or greater likelihood) that any 
identified skin disorder of the feet and 
groin had its onset in service or is 
otherwise related to service.  Further, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not any current skin disorder is due to 
or the result of or being aggravated by a 
service connected disability.  If 
aggravated, the degree of aggravation 
should be quantified.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  The veteran should also be accorded a 
medical examination to address the 
etiology of his hepatitis C.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner must express 
an opinion as to whether it is more 
likely, less likely, or as likely as not 
(50 percent or greater likelihood) that 
the current disability is causally 
related to active service, to include the 
confirmed risk factors noted by the 
record.  In making this determination, 
the examiner should also note that the 
record indicates that at least one risk 
factor, the tattoos, occurred prior to 
the veteran's entry into active service.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the RO last adjudicated the skin and hepatitis claims, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


